





SEPARATION AGREEMENT AND GENERAL RELEASE
This Separation Agreement and General Release (this “Agreement”) is entered into
between Andrew Layman (“Employee”) and IEA Energy Services, LLC. IEA Energy
Services, LLC is hereinafter referred to as “IEA” or the “Company,” and includes
Infrastructure and Energy Alternatives, Inc. and its subsidiaries but does not
include Infrastructure and Energy Alternatives, LLC. Employee and IEA are
sometimes collectively referred to as the “Parties”. The Parties agree as
follows:
1.Separation Date. Employee’s employment with IEA will separate effective
February 13, 2020 (the “Separation Date”). The parties agree that the Employment
Agreement between the Company and Employee dated January 25, 2018 (the
“Employment Agreement”) is terminated effective as of the Separation Date.
Unless otherwise stated herein, the provisions herein shall supersede the terms
of the Employment Agreement (including such provisions with respect to severance
pay).


2.Separation Pay. IEA will pay the following amounts to Employee:


a.Severance pay in the total gross amount of $400,000 minus tax deductions and
withholdings in 12 monthly installments, in accordance with the Company’s normal
payroll practices;


b.Employee’s 2019 annual incentive cash bonus earned during 2019 under the 2019
Annual Incentive Compensation Plan (“AICP”) in the lump sum amount of
$302,180.00, which amount shall be paid at the same time as the other 2019 AICP
awards are paid, which is currently targeted for Friday, March 13, 2020;


c.The annual incentive cash bonus that otherwise would have been payable to
Employee for 2020 under Section 4(c) of the Employment Agreement in the lump sum
amount of $36,427.00, which amount has been agreed to by the Parties as a
reasonable estimate of the 2020 AICP; and,


d. Collectively, the amounts in Section 2(a), (b) and (c) are referred to as the
“Separation Pay,” and IEA will pay or commence to pay to Employee the Separation
Pay as soon as practicable after Employee signs, dates and returns this
Agreement and the Revocation Period (as defined herein) has expired without
Employee having exercised his/her revocation rights).


The Separation Pay shall be subject to and conditioned upon Employee’s signing
and not revoking this Agreement and his/her ongoing compliance with Sections 6
and 11 of this Agreement. Employee further acknowledges that the Separation
Payment described above constitutes full and fair consideration for the release
of all claims as described in Section 6 of this Agreement, that the Company is
not otherwise obligated to make these payments to him/her, and that they are in
addition to any other sums to which he/she is otherwise due. Employee also
acknowledges that he/she has received all other forms of compensation, of
whatever kind, that may be due to him/her.
3.Vesting of Equity Awards under Long-Term Incentive Plan. Provided that
Employee satisfies the requirements to receive the Separation Pay as set forth
in Section 2 above and otherwise complies with the terms of this Agreement, then
the Company shall cause specified portions of the long-term incentive awards
granted to Employee under the Infrastructure and Energy Alternatives, Inc. 2018
Long Term Incentive Plan, as amended (the “LTIP”), to vest in accordance with
their terms, subject to the following:


a.13,113 Tranche 1 Options, which represents the one-fourth (1/4) of the Tranche
1 Options granted on September 14, 2018 for vesting on March 26, 2020, will vest
on March 10, 2020; and


b.6,887 Tranche 1 Restricted Stock Units granted on September 14, 2018 for
vesting on March 26, 2020 will vest on March 26, 2020.


Shares of Common Stock of Infrastructure and Energy Alternatives, Inc. (“IEA,
Inc.”) issuable upon the vesting of the award in (b) above shall be subject to
withholding for federal and state income tax obligations and all of the
applicable terms and conditions of the Plan and the award agreement.
For the avoidance of doubt, the Tranche 1 Options that vest under Section 3(a)
above will be exercisable during the thirty (30) day period after the date of
this Agreement in accordance with Section 4(b) of the non-qualified option award





--------------------------------------------------------------------------------





agreement dated September 14, 2018 by and between the Company and Employee.
Except as set forth above, all unvested long-term incentive awards are hereby
forfeited and cancelled effective on the date of this Agreement.
4.Continuation of Medical, Dental, Vision under COBRA; Termination of 401(k)
Participation. Any medical, dental, and vision benefits that Employee has in
place under Company plans as of the Separation Date will continue through the
last day of the month containing the Separation Date. Thereafter, Employee may
elect to continue any Company health, dental, and/or vision benefits in which
he/she participates as of the Separation Date in accordance with COBRA and the
terms and conditions of the applicable plans. Continuation coverage information
will be sent to Employee as per COBRA notification requirements following the
effective date of benefits termination. Employee’s active participation in the
Company’s 401(k) plan will end as of the Separation Date. The Company or its
designee will provide Employee with separate information about Employee’s
post-separation 401(k) plan rights.


5.Consideration. Employee agrees and acknowledges that the Separation Pay
exceeds the value of any compensation or benefits owed to Employee to which
Employee is entitled by law, contract, employment policy or otherwise. Further,
Employee agrees that the Separation Pay under Section 2 and the vesting of
certain LTIP awards under Section 3 shall be the sole consideration payable
hereunder or under the Employment Agreement with respect to Employee’s
separation from employment. Employee further agrees that he/she has no accrued
unused PTO as of the date this Agreement becomes effective (which is that date
occurring on the eighth (8th) day after he/she signs this Agreement, provided
that he/she does not revoke within the Revocation Period), and further agrees
that no payment will be made to Employee under the Company’s Paid Time Off
Policy or otherwise in connection with accrued and unused paid time off.


6.General Release by Employee. Employee releases IEA and the Released Parties
(as defined below) from all claims or rights of any kind arising before Employee
signs this Agreement. This release of all claims includes, but is not limited
to, a release of all claims or rights arising out of or in connection with
Employee’s employment with IEA or his separation from employment. This release
of all claims also includes a release of any claim or right to further wages,
compensation, benefits, divesting of awards under long-term incentive plans,
damages, penalties, attorneys’ fees, costs, or expenses of any kind from IEA or
any of the other Released Parties. This means that Employee is forever giving up
and waiving all claims and rights, known or unknown, Employee may have against
IEA or any of the other Released Parties based on any conduct that occurred
before Employee signs this Agreement. By waiving and giving up such claims,
Employee is releasing IEA and the other Released Parties from any liability or
obligation for any expenses, damages, losses, attorneys’ fees or costs Employee
might claim based on, among other things, the following:


a.Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, Section 1981 of the Civil
Rights Act of 1866, the Older Worker Benefits Protection Act, the Equal Pay Act
of 1963, the Fair Labor Standards Act, the Family and Medical Leave Act of 1993,
the Indiana Civil Rights Act and any other employment discrimination laws, the
Employee Retirement Income Security Act, state and federal family, medical leave
laws, state and federal whistleblower laws, and any other federal, state or
local laws or ordinances;


b.The Employment Agreement;


c.Any company policies, practices, contracts or agreements;


d.The Indiana Wage Payment Act, the Indiana Wage Claims Act, and any policies,
practices, laws or agreements governing the payment of wages, commissions or
other compensation;


e.Any common law, public policy, contract (whether oral or written, express or
implied) or tort law or wrongful termination claim;


f.Any employee benefit plan, other than those benefit plans that Employee has
vested rights in as of the Separation Date; and


g.Any laws or agreements that provide for punitive, exemplary or statutory
damages or for the payment of attorney fees, costs or expenses.


In addition to these claims being released, Employee acknowledges that he/she
has not suffered any physical or mental injuries arising out of his/her
employment with IEA or his separation from employment. This release does not
waive or release any rights Employee has or may have: (i) under this Agreement;
(ii) under any laws providing for continuation of health insurance or that by
law cannot be waived or released; or (iii) for indemnification under the
Indemnification Agreement between





--------------------------------------------------------------------------------





Employee and IEA, Inc. dated March 26, 2018 or any other indemnification
obligations of IEA, Inc. to the Employee under its Certificate of Incorporation
or bylaws, as each may be amended from time to time. Nothing in this Agreement
shall be construed as changing any existing vested rights as Employee may have
under the terms of any claim for vested benefits covered by ERISA.
7.General Release by IEA. In consideration of Employee's agreement to execute
the Agreement and thereby release his claims, IEA (for itself and its successors
and assigns) releases Employee from any and all claims (including, but not
limited to, claims for attorneys’ fees), demands, losses, damages, injuries,
agreements, actions, promises or causes of action (known or unknown) which it
now has or may later discover or which may hereafter exist against it in
connection with or arising directly or indirectly out of or in any way related
to any and all matters, transactions, events or other things occurring prior to
the date hereof.


8.Released Parties. The term “Released Parties” includes IEA, Infrastructure and
Energy Alternatives, Inc., Oaktree Capital Group, LLC (except to the extent the
claim or action relates to its ongoing activities as a member or manager of
Infrastructure and Energy Alternatives, LLC), Ares Management Corporation, MIII
Partners, L.P., Infrastructure and Energy Alternatives, LLC (except to the
extent the claim or action relates to its ongoing activities in managing its
assets) and their respective affiliates and subsidiaries, and their past and
present employees, directors, officers, agents, attorneys, shareholders,
managers, members, successors, and representatives of any kind, all of whom are
third party beneficiaries of this Agreement and may enforce the provisions
hereof applicable to them.


9.Non-Admission; Termination of Relationship. This Agreement shall not be
construed as or be deemed to constitute an admission on the part of IEA or any
of the other Released Parties, and each of the Released Parties specifically
denies any liability, wrongdoing or violation of any law, statute, regulation or
policy. Employee agrees not to apply for future employment with IEA, or any of
its subsidiaries. Employee acknowledges that neither IEA nor any of its
affiliates or successors have any obligation, contractual or otherwise, to
rehire, reemploy, recall, or hire Employee in the future.


10.Confidentiality. Employee agrees to keep the terms of this Agreement
completely confidential, and, except as required by law or as provided herein,
Employee will not disclose any information concerning this Agreement, including
but not limited to the Separation Pay, to anyone other than Employee’s
attorneys, spouse and tax advisors, each of whom Employee will inform of and who
will be bound by this confidentiality clause. Infrastructure and Energy
Alternatives, Inc. has filed a current report on Form 8-K announcing the
separation. Nothing in this confidentiality statement prohibits Employee from
reporting possible violations of federal, state, or local law or regulation to
any governmental agency or entity, including but not limited to the Department
of Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or making other disclosures (including but not limited to
providing documents or other information ) that are protected under the
whistleblower provisions of federal law or regulation. Employee does not need
the prior authorization of IEA to make any such reports or disclosures, and
Employee is not required to notify IEA that he/she has made such reports or
disclosures. Employee is also not limited in his/her right to receive an award
for information provided to any government agency or entity.


As provided by federal law (18 U.S.C. §1833), Employee understands that he/she
will not be held criminally or civilly liable under any federal or state trade
secret law for disclosure of a trade secret that is made by him/her: (a) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (b) in a complaint or other
document filed by Employee in a lawsuit or other proceeding, on the condition
that such filing is made under seal.
11.Prior Agreements. Employee acknowledges that Employee is subject to certain
ongoing obligations after termination of the Employment Agreement. Specifically,
Employee reaffirms and agrees to abide by Sections 5, 6, 7, 8, 9, 10 and 13 of
the Employment Agreement. These obligations are irrevocable, notwithstanding the
revocation rights as set forth in Section 21, below. Notwithstanding the
foregoing, the Parties hereby agree that the Restriction Period for the
non-competition obligations in Section 5(a)(i) of the Employment Agreement shall
be limited to twelve (12) months. The Parties acknowledge and agree that all
other provisions of the above referenced Sections of Employee’s Employment
Agreement remain unchanged and in full force and effect.


12.Severability. Employee understands, and it is his/her intent, that in the
event this Agreement is ever held to be invalid or unenforceable (in whole or in
part) as to any particular type of claim or charge or as to any particular
circumstances, it shall remain fully valid and enforceable as to all other
claims, charges, and circumstances.


13.Exclusions from Release. Employee understand that his/her release of all
claims under this Agreement do not include any rights or claims that may arise
after the date this Agreement becomes effective (which is that date occurring on





--------------------------------------------------------------------------------





the eighth (8th) day after he/she signs this Agreement, provided that he/she
does not revoke within the Revocation Period). Employee understands that he/she
does not waive future claims. Also, nothing in this Agreement (including the
confidentiality provision above) prevents Employee from filing a charge with the
Equal Employment Opportunity Commission (“EEOC”), otherwise cooperating with or
providing information to the EEOC or from providing truthful information when
testifying under oath or where there is a legal duty to provide truthful
information. However, this Agreement does prohibit Employee from obtaining any
personal or monetary relief for himself/herself based on such a charge or based
on Employee providing information to or cooperating with the EEOC to the fullest
extent provided by law. Employee acknowledges that he/she has the right to file
a charge alleging a violation of the ADEA with any administrative agency and/or
to challenge the validity of the waiver and release of any claim he/she might
have under the ADEA without either: (a) repaying to IEA the amounts paid by it
to him/her or on his/her behalf under this Agreement; or (b) paying to IEA any
other monetary amounts (such as attorney's fees and/or damages).


14.Return of Information and Equipment. Employee agrees that the Company-owned
vehicle that is in his/her possession, custody, or control will be delivered or
made available for delivery to IEA as of the Separation Date. Employee further
represents and warrants that Employee (a) has returned to IEA all documents or
other tangible and intangible information or materials of IEA and the Released
Parties (regardless of how stored or maintained) used, prepared or collected by
Employee as part of Employee’s employment with IEA (cumulatively, “IEA
Information”), whether or not IEA Information constitutes confidential
information, including all copies thereof and (b) Employee has irretrievably
deleted any IEA Information in electronic format possessed or accessible by
Employee on any personal computers, smart phones, data storage devices, mobile
devices, cloud based data storage, or internet based e-mail system, such as
gmail or yahoo mail, unless otherwise instructed in writing by IEA. This
includes ceasing to represent IEA on any social media or job posting platforms
as Employee’s current employer. These obligations are irrevocable,
notwithstanding the revocation rights as set forth in Section 21 below.


15.Cooperation with Company After Separation Date. If requested by the Company
during the six-month period following the Separation Date, Employee agrees to
provide timely and satisfactory assistance not to exceed one (1) hour per week
in regard to the transition of business matters or issues that arise within
Employee’s areas of responsibility. Employee agrees to respond in a timely and
effective manner to questions that he/she may receive from the Company with
regard to any matters within his/her knowledge or areas of responsibility during
his/her employment with the Company, and he/she acknowledges that such
assistance may be desired by the Company with regard to transition or other
ongoing matters. Employee agrees to fully and timely cooperate with the
Company's requests for such assistance.


16.Entire Agreement. This Agreement (and the ongoing obligations in the
Employment Agreement listed in Section 11 of this Agreement) contains the entire
agreement between Employee and IEA relating to the separation Employee’s
employment, and Employee may not rely on any prior agreements or discussions.
Employee agrees and understands that this Agreement does not replace or limit
any confidentiality or non-compete agreements or obligations Employee was
subject to while an IEA employee or reduce Employee’s obligations to comply with
applicable laws relating to trade secrets, confidential information or unfair
competition.


17.Counterparts/Copies. Multiple counterparts of this Agreement may be signed by
the Parties, each of which shall be an original, but all of which together shall
constitute one and the same agreement. Facsimile or scanned executions of this
Agreement shall have the same force and effect as an original.


18.Letter of Reference/Reference Requests. Employee agrees that in the event
that he desires an employment reference from IEA, or on each occasion when he is
asked by a prospective employer for a reference from IEA, he will direct the
prospective employer to call John Paul Roehm at IEA for that purpose. IEA agrees
to instruct all IEA employees who are knowledgeable about this Agreement to not
make any negative or disparaging remarks to any other person and/or entity about
Employee, and further agrees that it will not authorize any of its board
members, officers, employees, or agents to make any negative or disparaging
remarks to any other person and/or entity about Employee. Nothing herein shall
or shall be deemed to prevent or impair IEA employees from testifying truthfully
in any legal or administrative proceeding where such testimony is compelled, or
requested or from otherwise complying with legal requirements.
  
19.Defense and Indemnification. IEA agrees to honor its current indemnification
obligations to Employee. Nothing in this Section 19 shall be deemed to increase
or modify IEA’s current indemnity obligations to Employee as of the date hereof.


20.Binding and Successors. The Parties agree that this Agreement shall be
binding on, and inure to the benefit of, Employee’s and IEA’s successors, heirs,
and/or assigns whether by merger, consolidation, or transfer of all or
substantially all of IEA’s assets.





--------------------------------------------------------------------------------







21.Right to Consider Agreement Before Signing. By signing this Agreement in the
space provided below, Employee is confirming his/her acceptance of the terms and
conditions set forth herein and is acknowledging the following:


a.The obligations as set out in this Agreement represent a complete waiver and
release of all rights and claims that Employee has or may have against the
Released Parties. Accordingly, Employee has reviewed it carefully before signing
it.


b.Employee can take up to twenty-one (21) days from his/her receipt of this
Agreement (the “Consideration Period”) to consider its meaning and effect and to
determine whether or not he/she wishes to enter into it. Before signing this
Agreement, Employee is advised to consult with an attorney. If Employee chooses
to sign this Agreement before the end of the Consideration Period, he/she is
doing so voluntarily. The parties agree that changes to this Agreement, whether
material or immaterial, do not restart the running of the Consideration Period.


c.In addition, Employee may revoke his/her signature within seven (7) days after
signing this Agreement (the “Revocation Period”). Any revocation of this
Agreement must be in writing.


d.Once this Agreement is signed by Employee, he/she will deliver it, and later
will deliver any notice of his/her desire to revoke his/her signature, to:


Gil Melman
General Counsel
6325 Digital Way, Suite 460
Indianapolis, IN 46278
Email: gil.melman@iea.net


e.If Employee fails to sign this Agreement within the Consideration Period, or
he/she signs but exercises his/her right to revoke within the Revocation Period,
his/her right to receive the Separation Pay will not vest and will not become
due and owing to Employee, and the offers represented by this Agreement shall be
considered withdrawn.


f.By signing this Agreement, Employee acknowledges that Employee has had a
reasonable period of time to consider the terms, understands the terms, and
intends to be bound by them.


22.Withholding of Taxes and Other Employee Deductions. The Company may withhold
from any payments made pursuant to this Agreement all federal, state, local, and
other taxes and withholdings as may be required pursuant to any law or
governmental regulation or ruling. Employee shall satisfy all of his/her tax
obligations arising from his/her receipt of the consideration and benefits set
forth herein, and shall indemnify and hold harmless the Company for any costs,
expenses or liabilities arising from his/her failure to do so. The Company shall
satisfy all of its tax obligations arising out of this Agreement, including its
obligation to remit to the U.S. Treasury; (i) all amounts withheld from the
Separation Pay; and (ii) the amounts that the Company has agreed to remit as
described in Section 3 above; the Company shall indemnify and hold harmless
Employee for any costs, expenses or liabilities arising from its failure to do
so.


23.Section 409A. Neither this Agreement nor the payments provided hereunder are
intended to constitute “deferred compensation” subject to the requirements of
Section 409A of the Internal Revenue Code of 1986 and the Treasury regulations
and interpretive guidance issued thereunder (collectively, “Section 409A”), and
this Agreement shall be construed and administered in accordance with such
intent. For purposes of Section 409A, each installment payment provided under
this Agreement shall be treated as a separate payment. Notwithstanding the
foregoing, the Company makes no representations that this Agreement or the
payments provided under this Agreement complies with or is exempt from the
requirements of Section 409A and in no event shall the Company or any of its
affiliates be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by Employee on account of noncompliance with
Section 409A.


24.Date given to Employee:


February 13, 2020
[Signatures on following page.]





--------------------------------------------------------------------------------







Agreed:
/s/ Andrew Layman
 
March 11, 2020
Employee - Andrew Layman
 
Date
 
 
 
IEA Energy Services, LLC
 
 
/s/ Gil Melman
 
 
By:
 
 
Gil Melman
 
March 10, 2020
Printed Name:
 
Date










